Case 1:19-cv-01445-RBJ-GPG Document 39 Filed 11/29/19 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                    Judge R. Brooke Jackson

  Civil Action No 19-cv-01445-RBJ-SKC

  RMR INDUSTRIALS, INC.,

         Plaintiff,

  v.

  GARFIELD COUNTY, COLORADO; and THE GARFIELD COUNTY BOARD OF COUNTY
  COMMISSIONERS; JOHN MARTIN; TOM JANKOVSKY; AND MIKE SAMSON, in their
  official capacities,

         Defendants.


                      ORDER re MAGISTRATE JUDGE RECOMMENDATION


         RMR Industrials seeks declaratory and injunctive relief against the Garfield County,

  Colorado Board of County Commissioners and related individuals (collectively “the BOCC”) to

  preclude enforcement of a Notice of Violation concerning RMR’s limestone quarry. The BOCC

  moves to dismiss or stay the action pursuant to abstention doctrines as set forth in Younger v.

  Harris, 401 U.S. 37 (1971) and Colorado River Water Conservation District v. United States,

  424 U.S. 800 (1976), noting that shortly before this suit was filed RMR filed a state court action

  seeking the same relief. ECF No. 25 (attaching the state court complaint as ECF No. 25-1).

         The Court referred the motion to United States Magistrate Judge Gordon P. Gallagher for

  a report and recommendation. The motion was fully briefed. See ECF Nos. 34 (BOCC

  response) and 34 (RMR reply). On September 29, 2019 Magistrate Judge Gallagher issued a




                                                   1
Case 1:19-cv-01445-RBJ-GPG Document 39 Filed 11/29/19 USDC Colorado Page 2 of 4




  written recommendation in which he recommended that the Court abstain and stay this action

  pursuant to Younger but not pursuant to Colorado River. ECF No. 36.

         In his recommendation Judge Gallagher advised the parties that they could submit written

  objections to his recommendation within 14 days after service. Id. at 1, n.2. RMR did not file an

  objection. The BOCC timely filed a partial objection. It did not object to the recommendation

  for abstention pursuant to Younger. However, argued that the magistrate judge should also have

  recommended abstention under the Colorado River doctrine. ECF No. 37. RMR then filed a

  response in which it agreed with Judge Gallagher’s recommendation not to abstain on the

  additional ground of the Colorado River doctrine. ECF No. 38.

                                     ANALYSIS AND CONCLUSIONS

         This Court reviews de novo any timely objection to a magistrate judge recommendation

  on a dispositive motion. Fed. R. Civ. P. 72(b)(3). “In the absence of timely objection, the

  district court may review a magistrate’s report under any standard it deems appropriate.”

  Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140,

  150 (1985).

         The Court assumes that a motion to dismiss or stay based on abstention doctrines is a

  “dispositive” motion. Accordingly, it has reviewed the BOCC’s objection to the magistrate

  judge’s decision not to recommend abstention on the additional ground of the Colorado River

  doctrine de novo. As a practical matter, the Court has reviewed the entire recommendation de

  novo, as it has reviewed all the relevant filings, i.e., the complaint and its exhibits; the motion to

  dismiss or stay; the state court complaint; the briefs in support of and opposition to the motion to




                                                     2
Case 1:19-cv-01445-RBJ-GPG Document 39 Filed 11/29/19 USDC Colorado Page 3 of 4




  dismiss or stay; the recommendation; the partial objection to the recommendation; and the

  response to that partial objection.

         As indicated, no objection was made by either party to Magistrate Judge Gallagher’s

  application of Younger abstention. The Court finds that his analysis, which applied the doctrine

  as it was explained in Amanatullah v. Colorado Board of Medical Examiners, 187 F.3d 1160,

  1163 (10th Cir. 1999), was thorough, thoughtful, and correct. That is enough to accept his

  recommendation for abstention and a stay.

         As Judge Gallagher noted, unlike Younger abstention which is mandatory if its

  requirements are met, abstention pursuant to Colorado River is discretionary, based upon

  considerations of judicial economy and whether the state action is an appropriate forum for

  complete resolution of the dispute. ECF No. 36 at 10-11. Judge Gallagher considered applicable

  factors but found that none of them weighed heavily in either direction. Therefore, he

  recommended that doubts should be resolved in favor of a federal court’s exercising its

  jurisdiction, and that “should the District Court not adopt by [sic] recommendations to abstain

  pursuant to Younger, I do not recommend abstention under Colorado River.” Id. at 13.

         It appears to this Court that the BOCC has taken a “belt and suspenders” approach in its

  objection in case the Court did not accept the recommendation based on Younger abstention.

  That is now moot. Moreover, the bases for the BOCC’s objection are not compelling. The

  BOCC does note that one of the factors determined by Judge Gallagher to tip slightly in favor of

  the plaintiff, i.e., the “convenience” factor, should have under the judge’s analysis tipped in

  defendants’ favor. ECF No. 37 at 4. I am inclined to agree with the BOCC on this one, but I

  suspect that this was essentially a typo in the recommendation. In the end it makes no


                                                   3
Case 1:19-cv-01445-RBJ-GPG Document 39 Filed 11/29/19 USDC Colorado Page 4 of 4




  difference, as the convenience factor has a minimal impact regardless in whose favor it slightly

  tips.

          The BOCC agrees that if the Court adopts Younger abstention, the “piecemeal litigation”

  factor is a nonissue. Id. at 5. The BOCC argues that Judge Gallagher did not give enough

  weight to the fact that RMR sued first in state court (by a matter of four days), but that too is

  moot in light of his recommendation under the Younger doctrine. So too with the other factors

  urged in the objection as supporting Colorado River abstention. In sum, to any extent that there

  is a reason to second guess Judge Gallagher’s weighing of the factors relevant to the exercise of

  this Court’s discretion under the Colorado River doctrine, I decline to do so.

                                                    ORDER

          1. The recommendation of Magistrate Judge Gallagher, ECF No. 36, is ACCEPTED and

  ADOPTED.

          2. Defendants’ motion to dismiss or stay, ECF No. 25, is GRANTED IN PART AND

  DENIED IN PART. This Court abstains pursuant to the doctrine articulated in Younger v.

  Harris, 401 U.S. 37 (1971). This action will be stayed and will be administratively closed,

  subject to reopening if appropriate.

          DATED this 29th day of November, 2019.

                                                         BY THE COURT:




                                                         ___________________________________
                                                         R. Brooke Jackson
                                                         United States District Judge




                                                    4
